Citation Nr: 1823952	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  18-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung cancer.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1958 to November 1962.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry.  The Veteran claims that he developed lung and bladder cancers during active duty as the result of ingesting contaminated water at Camp Lejeune, North Carolina.  A VA examination was conducted into the claims in December 2017.  The examiner found it less likely as not that either bladder or lung cancer related to the documented water exposure at Camp Lejeune, North Carolina.  

In a subsequent December 2017 rating decision, the RO granted service connection for bladder cancer.  The RO has continued its denial of service connection for lung cancer (the Veteran has also been diagnosed with skin cancer).  

One question before the Board is whether lung cancer relates to the water exposure at Camp Lejeune.  Another question before the Board, in light of the recent grant of service connection for bladder cancer, is whether lung cancer is related to the now service-connected bladder cancer.  The December 2017 VA examiner did not address this issue.  Certain medical evidence indicates that the lung cancer is a primary site cancer, and that the bladder cancer was limited to the bladder, or "in situ."  Nevertheless, the issue of whether the bladder cancer has metastasized to the lung should be expressly addressed by a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A remand is therefore warranted for issuance of an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which in the claims file are dated in December 2017.  All records/responses received must be detailed and associated with the claims file.  

2.  Return the case to the examiner who conducted the December 2017 VA examination addressing lung cancer (or to a suitable substitute) for issuance of an addendum opinion.  The examiner should again review the claims file, and then answer the following question. 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that lung cancer is due to or caused by service-connected bladder cancer? 

All opinions must be fully explained and supported by a rationale.    


3.  After the completion of any action deemed appropriate in addition to that requested above, the service connection claim for lung cancer should be readjudicated.  All evidence received since the December 2017 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


